NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSEPH LOUIS KEYS,                              No.    15-55775

                  Plaintiff-Appellant,           D.C. No. 8:15-cv-00240-JVS-JCG

   v.
                                                 MEMORANDUM*
 WHITNEY BOKOSKY,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Joseph Louis Keys appeals pro se from the district court’s judgment

dismissing his action alleging wrongful conduct by defendant, an Orange County

Deputy District Attorney, arising from a prior criminal conviction against Keys.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal for lack of subject matter jurisdiction. Crum v. Circus Circus

Enters., 231 F.3d 1129, 1130 (9th Cir. 2000). We affirm.

      The district court properly dismissed Keys’s action for lack of subject matter

jurisdiction because Keys failed to allege facts sufficient to show that his claims

arose under federal law. See 28 U.S.C. § 1331; Republican Party of Guam v.

Gutierrez, 277 F.3d 1086, 1089 (9th Cir. 2002) (“federal jurisdiction exists only

when a federal question is presented on the face of plaintiff’s properly pleaded

complaint.” (internal citation and quotation marks omitted)).

      AFFIRMED.




                                          2                                    15-55775